DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on March 7, 2022 in response to the Office action (OA) mailed on December 7, 2021 (“the previous OA”) have been fully considered. 

Support for amendment to claim 1 can be found on page 2, line 21, page 3, line 12, and page 6, lines 30-38 of the specification. 

In view of applicant’s amendment, the 35 USC 112(a) and the 35 USC 112(b) rejections as set forth in the previous OA are withdrawn. 

In view of applicant’s amendment to claim 1 (“(meth)acrylate polymer having an amino group”), the 35 USC 103 rejection of claims 1-6, 10, and 11 as being unpatentable over Fung et al. (WO 2013096535A1) in view of Toyama et al. (US 2013030544 A1), as set forth in the previous OA is withdrawn. 

In view of applicant’s amendment, a new rejection under 35 USC 112(b) is made. 
In view of applicant’s amendment, a new 35 USC 103 rejection based on Fung et al. (WO 2013096535A1) in view of Toyama et al. (US 2013030544 A1) and Kanamaru et al. (US 20070031660 A1). 


Claim Objections

Claims 8 and 9 are objected to because of the following informalities:  

Claims 8 and 9 are withdrawn claims.  The status identifier of these claims is incorrect (“Currently Amended”).  37 CFR 1.121(c) and MPEP 714 (II)(C). The correct status identifier should be e.g. “withdrawn” or “withdrawn-currently amended”. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 2 recites the limitation "the (meth)acrylic polymer having an amino group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (WO 2013096535A1) in view of Toyama et al. (US 2013030544 A1) and Kanamaru et al. (US 20070031660 A1). 
 . 

Regarding claim 1, Fung discloses adhesive articles which include a silicone adhesive disposed on a substrate. The adhesive articles of Fung include copolymers of poly(ethylene oxide) and poly(propylene oxide) which are either blended into the substrate or used as a primer layer on the substrate (page 1, lines 17-26). This disclosure of Fung suggests the primer containing a polymer having a polyoxyalkylene group as claimed. 

As to claim 1, the difference between the claimed invention and the prior art of Fung is that Fung does not specify that the primer composition includes a (meth)acrylic polymer having an amino group as claimed.

Toyama discloses a pressure-sensitive adhesive layer-containing optical film which includes a base optical film material, an anchor layer (primer layer), and an adhesive layer (abstract, 0017, and 0019). The anchor layer of Toyama includes a binder resin and a polyoxyalkylene group-containing polymer (0053). Toyama discloses that the binder resin may be typically a polyurethane resin binder, an epoxy resin binder, an isocyanate resin binder, a polyester resin binder, a polymer having an amino group, or an acrylic resin binder having an oxazoline group or the like (0054).  As such, Toyama suggests a primer containing polyoxyalkylene group-containing polymer and a polymer having an amino group.  

Toyama does not explicitly disclose whether the polymer having an amino group is (meth)acrylic polymer having an amino group.  However, Kanamaru is cited to show that it is generally established in the art to use (meth)acrylate polymer having an amino group in a primer layer.   Kanamaru disclose a base material, an adhesive layer, and an undercoat layer (primer layer) interposed between the base material and the adhesive layer (0023).  Further, the undercoat layer of Kanamaru includes an organometallic compound (0023) and a resin, wherein the resin is not specifically limited and examples include polyacryl resin, polyurethane resin, and polyester resin, and resins obtained by modifying these resins with a reactive functional group (0102).  Further, Kanamaru discloses that examples of reactive functional group include carboxyl group, hydroxyl group, oxazoline group and amino group, of which an oxazoline group and an amino group are preferable (0103).  Moreover, Kanamaru discloses that when the reactive functional group is amino group, the resin modified with the reactive functional group includes polyetherimide, polyallylamine, and ethyleneimide modified acrylic resin in which a principal chain composed of acryl skeleton is contained ((meth)acrylate or (meth)acrylic polymer having a nitrogen containing group) (0107).  Further, specific examples of amino group modified acryl resin disclosed by Kanamaru include POLYMENT NK-350 (0253). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the resins disclosed by Kanamaru, including amino group modified acrylic resin such as POLYMENT NK-350 and the organometallic compound and use it in the primer of Fung, motivated by the desire to form a tough primer layer (0110 of Kanamaru). 

Regarding claim 1 limitation “wherein curing the adhesive sheet with an electron beam radiation generated radical within the adhesive layer and the radicals react with the primer layer”, it is submitted that Fung discloses that a primer is coated on to the substrate, and a silicone adhesive composition is then coated onto the primer layer.  Fung further discloses that the silicone adhesive composition is crosslinked (page 18, lines 1-5).  Moreover, Fung discloses that the silicone adhesive is radiation crosslinked by means of high energy radiation such as electron beam or gamma ray radiation (page 10, lines 16-24).  While Fung does not explicitly mention generation of radicals and whether the radicals reacts with the primer layer, it is submitted that a person having ordinary skill in the art would recognize that irradiation using e-beam would generate radicals.  Moreover, Fung and applicant disclose identical adhesives, i.e. silicone-based adhesive (claim 6 of the present application). Furthermore, the primer layer of Fung as modified by Toyama and Kanamaru renders obvious claimed primer layer (i.e. contains a (meth)acrylate polymer having an amino group and a polymer having a polyoxyalkylene group).  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that Fung intrinsically possess the claim limitation “the radicals react with the primer layer”.  MPEP 2112.01 (I). 

Regarding claim 2, Fung does not explicitly suggest a content of the polymer having polyoxyalkylene group, in terms of mass, of from 0.1 to 10 times a content of the (meth)acrylic polymer having an amino group.  However, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05 (II)(A).  A person having ordinary skill in the art would have found it obvious to find a workable range of the polymer having polyoxylakylene group as claimed, motivated by the desire to form the primer of Fung.
Regarding claims 3 and 4, Fung discloses that the primer layer has a weight ratio of the poly(ethylene oxide) to poly(propylene oxide) of up to 3:1 or up to 2:1 if the copolymer has a specified molecular weight (page 2, lines 13-26). This corresponds to a weight ratio of the mass of an oxypropylene unit to the mass of an oxyethylene unit of 0.333 or greater, or 0.50 or greater if the copolymer has a specified molecular weight. This overlaps the claimed range of 0.25 or greater.

Regarding claim 5, Fung discloses that the substrate may be a thermoplastic polyester (page 4, lines 20-23).  However, Fung does not specify a polyvinyl chloride substrate.  Toyama is relied upon as described above. Toyama describes that the polarizer base material may be based on a dehydrochlorination product of polyvinyl chloride (0078).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyvinyl chloride-based component in the base material as taught in Toyama given that Toyama discloses a short list of suitable materials which includes the recited polyvinyl chloride.

Regarding claim 6, Fung discloses the use of a silicone adhesive which radiation crosslinked by means of high energy radiation such as electron beam or gamma ray radiation (page 10, lines 16-24).  




Regarding claim 7, Kanamaru discloses specific examples of amino group modified acryl resin such as POLYMENT NK-350 (0253).  It is submitted that present application discloses Polyment NK-350 as the (meth)acrylate polymer having Formula (1). See page 8, lines 19-20 of the specification.  Accordingly, a person having ordinary skill in the art would recognize that Kanamaru suggests the (meth)acrylate polymer of claim 7. 


Regarding claim 10, Fung discloses PPO 2500 poly(propylene glycol) monobutyl ether homopolymer (see page 19, Table 1), which suggests polyoxypropylene monobutyl ether of claim 10. 

Regarding claim 11, Fung does not explicitly disclose hydroxyl equivalent as claimed. However, Fung and applicant disclose identical polymer having polyoxyalkylene group e.g. poly(propylene glycol) monobutyl ether.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the polymer having polyoxyalkylene group of Fun would intrinsically have the hydroxyl equivalent as claimed. 


Response to Arguments

Applicant's arguments filed on March 7, 2022 have been fully considered but they are not persuasive. 

With respect to the 35 USC 103 rejection of claims 1-6, 10, and 11 as being unpatentable over Fung et al. (WO 2013096535A1) in view of Toyama et al. (US 2013030544 A1), applicant argues that Fung does not teach or suggest wherein the adhesive sheet is cured with an electron beam which generates radicals within the adhesive layer and said radicals then react with the primer layer.  According to applicant, Fung explicitly states that the primer layer does not contain functional groups that can bond with the substrate and/or silicone adhesive (page 1, lines 24-26).  Page 7 of the amendment. 

In response, it is submitted that the examiner has different interpretation with respect to the disclosure in Fung as pointed out by applicant.  It is submitted that Fung discloses that the adhesion is improved between the substrate and the radiation cross-linked silicone adhesive even though the poly(propylene oxide) polymers or copolymers do not contain reactive functional groups that can bond with the substrate and/or the silicone adhesive (page 1, lines 22-26).  Accordingly, the aforementioned disclosure of Fung refers to the absence of the reactive functional groups in the poly(propylene oxide) polymers or copolymers that can bond with the substrate and/or the silicone adhesive.  The claimed invention recites “wherein curing the adhesive sheet with an electron beam radiation generates radicals within the adhesive layer and the radicals react with the primer layer” (claim 1). As such, the claimed invention refers to radical generation within the adhesive layer and the reaction of these radicals with the primer layer.   Therefore, the aforementioned disclosure in Fung does not support the applicant’s argument.  Accordingly, applicant’s argument is not found persuasive. 

Applicant argues that Toyama fails to teach or suggest a primer layer comprising a (meth)acrylate polymer having an amino group.  Page 8 of the amendment. 

The examiner agrees with applicant. However, it is noted that Toyama as set forth in the current OA is relied upon to show that it is generally understood in the art to include a polymer having an amino group in an anchor layer (primer layer) (0054).  Furthermore, as set forth in the current OA, Kanamaru is relied upon to render obvious claim limitation of the (meth)acrylate polymer having an amino group.   








Conclusion
   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
June 13, 2022